Name: Council Regulation (EEC) No 3934/90 of 20 December 1990 fixing catch possibilities for 1991 for certain fish stocks and groups of fish stocks in the regulatory area as defined in the NAFO convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 90 Official Journal of the European Communities No L 378 /69 COUNCIL REGULATION (EEC) No 3934/90 of 20 December 1990 fixing catch possibilities for 1991 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas conservation efforts should be assessed on the basis of relevant scientific data so as to permit the implementation of conservation measures suited to the biological situation of stocks and their foreseeable development depending on the various options for exploiting them;Having regard to the Treaty establishing the European Economic Community , Whereas the present state of biological data as analysed by international scientific organizations and the conclusions which may be drawn therefrom should be taken as a basis for formulating choices regarding the management of stocks : Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), as amended by the Act of Accession of Spain and Portugal , and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the extent to which such stocks are fished by thefleets of the Member States should be viewed in the light of overall fishing activity and the contribution made hitherto by the Community towards their conservation should be taken into account ;Whereas , pursuant to Article 2 of Regulation (EEC) No 170/ 83 , it falls to the Council to prepare , in the light of the available scientific advice and, in particular, of the report drawn up by the Scientific and Technical Fisheries Committee , the conservation measures necessary to achieve the aims set out in Article 1 of the said Regulation; Whereas , in accordance with Article 3 of Regulation (EEC) No 170/ 83 , it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made; Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources of the sea ; Whereas , in order to ensure effective management, theTACs available for the Community in 1991 should be fairly allocated among the Member States in accordance with Article 4 of the said Regulation; Whereas the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, hereinafter referred to as the NAFO Convention, was approved by the Council in its Regulation (EEC) No 3179 / 78 (2) and entered into force on 1 January 1979 ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 / 88 (4), and by Regulation (EEC) No 1956/ 88 of 9 June 1988 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organization (5 ), Whereas , in the framework of its wider international obligations , the Community participates in efforts to conserve fish stocks arising in international waters ; ( 1 ) OJ No L 24, 27 . 1 . 1983 , p. 1 . (2) OJ No L 378 , 31 . 12 . 1978 , p . 1 . (3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (4 ) OJ No L 306 , 11.11 . 1988 , p. 2. (5 ) OJ No L 175 , 6 . 7 . 1988 , p. 1 . No L 378 /70 Official Journal of the European Communities 31 . 12 . 90 HAS ADOPTED THIS REGULATION: Article 1 Catches in 1991 of the species set out in Annex I by vessels flying the flag of a Member State in the Regulatory Area as defined in Article 1 ( 2) of the NAFO Convention shall be limited , within the parts of the Regulatory Area referred to in that Annex , to the quotas set out therein . Article 2 In addition to complying with Articles 5 , 6 , 7 and 8 of Regulation (EEC) No 2241 / 87, skippers shall enter in the log-book the information listed in Annex II . following the entry into force of this Regulation . This information shall include : ( a) name of vessel ; (b ) official registration number of the vessel assigned by the competent national authorities ; (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regulatory Area; (f) the principal target species of the vessel while fishing within the Regulatory Area; (g) the sub-areas where the vessel will be expected to fish . Article 4 This Regulation shall enter into force on 1 January 1991 . It shall apply until 31 December 1991 . In complying with Article 9 of that Regulation, Member States shall also inform the Commission of catches of species not subject to quota . Article 3 Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea-fish in the area referred to in Article 1 at least 30 days before the intended commencement of such activity or, as the case may be , not later than the 20th day This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1990 . For the Council The President P. BUKMAN 31 . 12 . 90 Official Journal of the European Communities No L 378 /71 ANNEX I Stock Member State 1991 quota Species Geographical region Zone (tonnes) Cod North-west Atlantic NAFO 2 J - 3 KL Belgium Il Denmark III Germany 6 970 I Il\ Greece Spain 7 255 \\ France 1 140 ||||Ireland \ I III Italy Il\ Luxembourg IIIINetherlands l Portugal 11 330 \ \ United Kingdom 305 \ Available for Member States EEC total 27 000 Cod North-west Atlantic NAFO 3 M Belgium \ ||Denmark \\ Germany 605 ||Greece Il Spain 1 855 \\\\France 260 llIlIreland Il\ Italy ||IILuxembourg IINetherlands \ |\ Portugal 2 540 ||United Kingdom 1 205 Available for Member States EEC total 6 465 Cod North-west Atlantic NAFO 3 NO Belgium lll Denmark \ Germany 10 \ Greece l Spain 4155 \ \ France 66 I Ireland \ \ Italy l I Luxembourg I \ Netherlands Portugal 780 l l United Kingdom 5 Available for Member States EEC total 5 016 No L 378 / 72 Official Journal of the European Communities 31 . 12 . 90 Stock Member State 1991 quota Species Geographical region Zone (tonnes ) Atlantic redfish North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 7 750 Atlantic redfish North-west Atlantic NAFO 3 LN Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 6 000 American plaice North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 350 31 . 12 . 90 Official Journal of the European Communities No L 378 /73 Stock Member State 1991 quota Species Geographical region Zone (tonnes ) American plaice North-west Atlantic NAFO 3 LNO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 328 Yellow tail flounder North-west Atlantic NAFO 3 LNO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 140 Witch flounder North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 1 000 No L 378 /74 Official Journal of the European Communities 31 . 12 . 90 Stock Member State 1991 quota Species Geographical region Zone (tonnes) Capelin North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 750 Squid North-west Atlantic NAFO subzones 3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 15 000 31 . 12 . 90 Official Journal of the European Communities No L 378 /75 ANNEX II Items of information to appear in the log-book Information Code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Type of gear used (daily) 10 Type of gear 2 0 ) Date:  day 20  month 21  year 22 Position;  latitude 31  longitude 32  statistical area 33 Number of hauls during the 24-hour period (2 ) 40 Number of hours gear-fished during the 24-hour period ( 2 ) 41 Species names 2(1 ) Daily catch of each species ( tonnes live-weight) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of transhipment 70 Date(s) of transhipment 71 Master's signature 80 0 ) Codes to be completed by one of the items of information given in the second part of this Annex. ( 2 ) When two or more types of gear are used in the same 24-hour period, records should be separate for the different types . Standard FAO abbreviations (or main species Abbreviation Species ALE Alewife ARG Atlantic argentine BUT Atlantic butterfish CAP Capelin CAT Wolffish ( = catfish ) COD Atlantic cod CRA Crabs CRU Crustaceans DOG Dogfish FLW Winter flounder FLX Flatfish (not specified) GHL Greenland halibut GRC Greenland cod GRO Groundfish (not specified) HAD Haddock HAL Atlantic halibut HER Atlantic herring HKR Red hake HKS Silver hake HKW White hake INV Shellfish (not specified) LOB Northern lobster MAC Atlantic mackerel Abbreviation Species MEN Atlantic menhaden MIX Mixed species MOL Molluscs PEL Pelagic fish (not specified ) PLA American plaice POK Pollock ( = saithe) RED Atlantic redfish RNG Roundnose grenadier SAL Atlantic salmon SAU Atlantic saury SCA Sea scallops SHA Sharks SHR Shrimps SKA Skate (not specified ) SQU Squid SWO Swordfish SWX Seaweed TUN Tuna URC American sea urchin USK Cusk ( = tusk) VFF Finfish (not specified) WIT Witch flounder YEL Yellowtail flounder No L 378 / 76 Official Journal of the European Communities 31 . 12. 90 Standard FAO abbreviations for gear Abbreviations Gear OTB Bottom otter trawl (side or stern not specified) OTB 1 Bottom otter trawl (side) OTB 2 Bottom otter trawl (stern ) OTM Midwater otter trawl ( side or stern not specified) OTM 1 Midwater otter trawl (side) OTM 2 Midwater otter trawl ( stern ) PTB Bottom pair trawl (two boats) PTM Midwater pair trawl (two boats)  Shrimp trawl (now included in bottom otter trawl categories) SDN Danish seines &gt; SSC Scottish seines SPR Pair seine (two boats) SB Beach seines PS Purse seines GN Gillnets (not specified ) GNS Gillnets (set) GND Gillnets (drift ) LL Longlines (set or drift not specified) LLS Longlines (set ) LLD Longlines (drift) LHP Handlines and pole-lines LHM Handlines and pole-lines (mechanized) LTL Troll lines FIX Traps (not specified) FPN Uncovered pound nets FPO Covered pots and fyke nets FWR Barriers, fences , weirs , etc. DRB Boat dredges DRH Hand dredges (e.g. rakes and tongs) HAR Harpoons MIS Miscellaneous gear NK Gear not known